Title: To James Madison from Wade Hampton, [ca. 9 March 1814]
From: Hampton, Wade
To: Madison, James


        
          Sir,
          [ca. 9 March 1814]
        
        To the causes which induced a notice to the war office in my letter of the 31st. of August last, of an intention to retire from the army at the close of the campaign, others have occurred, all of them unforeseen, and beyond my controul.
        I request this letter may be considered as my resignation of the commission I hold in the Army of the United States. I have the honor to be Sir very respectfully yr. obt servt
        
          W. Hampton
        
      